--------------------------------------------------------------------------------

DIRECTOR AGREEMENT

This DIRECTOR AGREEMENT is made as of this 21st day of March 2018 (the
"Agreement"), by and between China Advanced Construction Materials Group, Inc.,
a Nevada corporation (the "Company") and Wei Pei (the “Director”).

WHEREAS, the Company wishes to appoint the Director as a non-executive member of
the Board of Directors of the Company and enter into an agreement with the
Director with respect to such appointment; and

WHEREAS, the Director wishes to accept such appointment and to serve the Company
on the terms set forth herein, and in accordance with, the provisions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.          Position. Subject to the terms and provisions of this Agreement, the
Company shall cause the Director to be appointed as non-executive member of the
Board of Directors (the “Board”) to fill an existing but now vacant directorship
and the Director hereby agrees to serve the Company in that position upon the
terms and conditions hereinafter set forth, provided, however, that the
Director's continued service on the Board after the initial term on the Board
shall be subject to any necessary approval by the Company's stockholders. This
Agreement is subject to the satisfactory completion of a third party background
check within sixty (60) days of the date hereof.

2.          Duties. During the Directorship Term (as defined in Section 5
hereof), the Director shall serve as a member of the Board, and the Director
shall make reasonable business efforts to attend all Board meetings, serve on
appropriate subcommittees as reasonably requested by the Board, make himself
available to the Company at mutually convenient times and places, attend
external meetings and presentations, as appropriate and convenient, and perform
such duties, services and responsibilities and have the authority commensurate
to such position..

The Director will use his best efforts to promote the interests of the Company.
The Company recognizes that the Director (i) is a full-time executive employee
of another entity and that his responsibilities to such entity must have
priority and (ii) sits on the Board of Directors of other entities.
Notwithstanding same, the Director will use reasonable business efforts to
coordinate his respective commitments so as to fulfill his obligations to the
Company and, in any event, will fulfill his legal obligations as a director.
Other than as set forth above, the Director will not, without the prior written
approval of the Board, engage in any other business activity which could
materially interfere with the performance of his duties, services and
responsibilities hereunder or which is in violation of the reasonable policies
established from time to time by the Company, provided that the foregoing shall
in no way limit his activities on behalf of (i) his current employer and its
affiliates or (ii) the Board of Directors of those entities on which he sits.

3.          Board Committees. The Director hereby agrees to sit in the relevant
committees of the Board and to perform all of the duties, services and
responsibilities necessary thereunder.

--------------------------------------------------------------------------------

4.          Monetary Remuneration.

During the Directorship Term the Director shall receive the following
compensation and benefits: A monthly fee of U.S $2,083.33

5.          Directorship Term. The "Directorship Term", as used in this
Agreement, shall mean the period commencing on the date hereof and terminating
on the earliest of the following to occur:

(a)          one (1) year from the date hereof, subject to a one (1) year
renewal term upon re-election by a majority of the shareholders of the Company;

(b)          the death of the Director ("Death");

(c)          the termination of the Director from the position of member of the
Board by the mutual agreement of the Company and the Director;

(d)          the removal of the Director from the Board by the shareholders of
the Company;

(e)          the resignation by the Director from the Board if after the date
hereof, the Chief Executive Officer of his current employer determines that the
Director's continued service on the Board conflicts with his fiduciary
obligations to his current employer (a "Fiduciary Resignation"); and

(f)          the resignation by the Director from the Board if the board of
directors or the Chief Executive Officer of his current employer requires the
Director to resign and such resignation is not a Fiduciary Resignation.

6.          Director's Representation and Acknowledgment. The Director
represents to the Company that his execution and performance of this Agreement
shall not be in violation of any agreement or obligation (whether or not
written) that he may have with or to any person or entity, including without
limitation, any prior employer. The Director hereby acknowledges and agrees that
this Agreement (and any other agreement or obligation referred to herein) shall
be an obligation solely of the Company, and the Director shall have no recourse
whatsoever against any stockholder of the Company or any of their respective
affiliates with regard to this Agreement.

7.          Director Covenants.

(a)          Unauthorized Disclosure. The Director agrees and understands that
in the Director's position with the Company, the Director has been and will be
exposed to and receive information relating to the confidential affairs of the
Company, including but not limited to technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company's products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term and thereafter, the Director will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company; provided, however, that (i) the Director shall have no
such obligation to the extent such information is or becomes publicly known or
generally known in the Company's industry other than as a result of the
Director's breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company all property, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data or any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Director in the course or otherwise as a result of the Director's position with
the Company during or prior to the Directorship Term, provided that, the Company
shall retain such materials and make them available to the Director if requested
by him in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his defense in
the litigation, and (ii) the confidentiality of the materials is preserved to
the reasonable satisfaction of the Company.

--------------------------------------------------------------------------------

(b)          Non-Solicitation. During the Directorship Term and for a period of
three (3) years thereafter, the Director shall not interfere with the Company's
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term, was an employee or
customer of the Company or otherwise had a material business relationship with
the Company.

(c)          Remedies. The Director agrees that any breach of the terms of this
Section 7 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Director therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Director
and/or any and all entities acting for and/or with the Director, without having
to prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity. The terms of this paragraph shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including but not limited to the recovery of damages from the
Director. The Director acknowledges that the Company would not have entered into
this Agreement had the Director not agreed to the provisions of this Section 7.

The provisions of this Section 7 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 7.

--------------------------------------------------------------------------------

8.          Indemnification. The Company agrees to indemnify the Director for
his activities as a director of the Company to the fullest extent permitted by
law, and to cover the Director under any directors and officers liability
insurance obtained by the Company. Further, the Company and the Director agree
to enter into an indemnification agreement substantially in the form of
agreement entered into by the Company and its other Board members.

9.          Non-Waiver of Rights. The failure to enforce at any time the
provisions of this Agreement or to require at any time performance by the other
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof, or the right of either party to enforce each and every
provision in accordance with its terms. No waiver by either party hereto of any
breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.

10.          Notices. Every notice relating to this Agreement shall be in
writing and shall be given by personal delivery or by registered or certified
mail, postage prepaid, return receipt requested; to:

If to the Company:

China Advanced Construction Materials Group, Inc.
Yingu Plaza, 9 Beisihuanxi Road, Suite 1708
Haidian District, Beijing 100080 PRC

If to the director:

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 10.

11.          Binding Effect/Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, estates, successors (including, without
limitation, by way of merger) and assigns. Notwithstanding the provisions of the
immediately preceding sentence, neither the Director nor the Company shall
assign all or any portion of this Agreement without the prior written consent of
the other party.

12.          Entire Agreement. This Agreement (together with the other
agreements referred to herein) sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.

13.          Severability. If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement.

--------------------------------------------------------------------------------

14.          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
the principles of conflict of laws. All actions and proceedings arising out of
or relating to this Agreement shall be heard and determined in any New York
state or federal court and the parties hereto hereby consent to the jurisdiction
of such courts in any such action or proceeding; provided, however, that neither
party shall commence any such action or proceeding unless prior thereto the
parties have in good faith attempted to resolve the claim, dispute or cause of
action which is the subject of such action or proceeding through mediation by an
independent third party.

15.          Legal Fees. The parties hereto agree that the non-prevailing party
in any dispute, claim, action or proceeding between the parties hereto arising
out of or relating to the terms and conditions of this Agreement or any
provision thereof (a "Dispute"), shall reimburse the prevailing party for
reasonable attorney's fees and expenses incurred by the prevailing party in
connection with such Dispute; provided, however, that the Director shall only be
required to reimburse the Company for its fees and expenses incurred in
connection with a Dispute, if the Director's position in such Dispute was found
by the court, arbitrator or other person or entity presiding over such Dispute
to be frivolous or advanced not in good faith.

16.          Modifications. Neither this Agreement nor any provision hereof may
be modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

17.          Tense and Headings. Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference, are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.

18.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

(remainder of this page intentionally left blank)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.

CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC.

By:   /s/ Xianfu Han                                         
Name: Xianfu Han
Title:   Chief Executive Officer

DIRECTOR

/s/ Wei Pei                                                        
Name:     Wei Pei

--------------------------------------------------------------------------------